NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SANDRA RESPRETO-PEREZ,                           No. 11-73946

               Petitioner,                       Agency No. A077-999-746

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Sandra Respreto-Perez, a native and citizen of Colombia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s finding that, even if she

established membership in a particular social group, Respreto-Perez failed to

qualify for asylum or withholding of removal because she did not show that the

government of Colombia was unable or unwilling to protect her. See Nahrvani v.

Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005) (record did not compel conclusion

that government was unable or unwilling to control the perpetrators of the harm).

Accordingly, Respreto-Perez’s asylum and withholding of removal claims fail. See

Zehatye, 453 F.3d at 1190.

      In light of our conclusion, we need not address Respreto-Perez’s contention

regarding the agency’s asylum time-bar finding. Further, we reject Respreto-

Perez’s contention that the agency ignored her sister’s testimony, because she has

not rebutted the presumption that the agency considered the entire record. See

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                         2                                      11-73946